        Case 1:19-cv-08562-AT-KNF Document 128 Filed 08/19/20 Page 1 of 7



                              UNITED STATES DISTRICT CO
                         FOR THE SOUTHERN DISTRICT OF N                                 8/19/2020

THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE
CITY OF NEW YORK,

                                Plaintiff,
                                                              Case No.: 1:19-cv-07465-AT-KF
        v.
ENCYCLOPAEDIA IRANICA FOUNDATION, INC.,

                                Defendant.

ENCYCLOPAEDIA IRANICA FOUNDATION, INC.,

                  Plaintiff,

       v.                                                     Case No.: 1:19-cv-08562-AT-KF
THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE
CITY OF NEW YORK, ELTON DANIEL, AND BRILL
USA, INC.,
                  Defendants.


                        PROPOSED STIPULATED PROTECTIVE ORDER

        The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pre-trial phase of this action, and the parties having stipulated

to the following provisions, it is hereby ORDERED that any person subject to this Order –

including without limitation the parties to this action, their attorneys, representatives, agents,

experts and consultants, acting as such, all third parties providing discovery or other relevant

evidence in this action, and all other interested persons with actual or constructive notice of this

Order shall adhere to the following terms, upon pain of contempt:

Preliminary Injunction Hearing or Discovery Materials May Be Designated as Confidential

   1.        Any person subject to this Order who receives from any other person any “Preliminary

Injunction Hearing Material” (i.e., information of any kind provided or obtained in the course of



                                                 1
        Case 1:19-cv-08562-AT-KNF Document 128 Filed 08/19/20 Page 2 of 7




preparing for the August 20, 2020 Preliminary Injunction Hearing in this action) or “Discovery

Material” (i.e., information of any kind provided or obtained in the course of discovery in this

action) (collectively “Confidential Material”) that is designated as “Confidential” pursuant to the

terms of this Order shall not disclose such Confidential Material to anyone else except as

expressly permitted hereunder.

   2.    The person producing Confidential Material may designate as “Confidential” any

portion thereof that contains non-public business, commercial, financial, or personal information,

the public disclosure of which is either restricted by law or would likely, in the good faith

opinion of the producing person, seriously harm the producing person’s business, commercial,

financial, or personal interests or cause the producing person to violate his, her, or its privacy or

confidentiality obligations to others. Where the confidential portion is reasonably separable from

the non-confidential portion, via redaction or otherwise, only the confidential portion shall be so

designated.

   3.    With respect to the confidential portion of any Confidential Material other than

deposition transcripts and exhibits, the producing person or that person’s counsel may designate

such portion as “Confidential” by stamping or otherwise clearly marking as “Confidential” the

document or protected portion in a manner that will not interfere with legibility or audibility.

Preliminary Injunction or Deposition testimony may be designated as “Confidential” either on

the record during the Preliminary Injunction Hearing or deposition or in writing within seven (7)

days of receipt of the transcript. If so designated, the final transcript of the designated testimony

shall be bound in a separate volume and marked “Confidential Information Governed by

Protective Order” by the reporter.




                                                 2
        Case 1:19-cv-08562-AT-KNF Document 128 Filed 08/19/20 Page 3 of 7




   4.     If at any time prior to the trial of this action, a produ cing person realizes that some

portion of Confidential Material that that person previously produced without limitation should

be designated as “Confidential,” the producing person may so designate that portion by promptly

notifying all parties in writing. Su ch designated portion of the Confidential Material will

thereafter be treated as Confidential u nder the terms of this Order. In addition, the producing

person shall provide each other party with replacement versions of su ch Confidential Material

that bears the “Confidential” designation within two (2) business days of providing such notice.

Who May Receive Confidential Materials

   5.     No person su bject to this Order, other than the produ cing person, shall disclose any

Confidential Material to any other person whomsoever, except to:

        (a)    the parties to this action;

        (b)    counsel retained specifically for this action, including any paralegal, clerical or

other assistant employed by such counsel and assigned specifically to work on this action;

        (c)    as to any document, its author, its addressee, and any other person shown on the

face of the document as having received a copy;

        (d)    any witness who counsel for a party in good faith believes may be called to testify

at trial or deposition in this action, provided such person has first executed a Non-Disclosure

Agreement in the form annexed hereto;

        (e)    any person retained by a party to serve as an expert witness or consultant or

otherwise provide specialized advice to counsel in connection with this action, provided such

person has first executed a Non-Disclosure Agreement in the form annexed hereto;

        (f)    stenographers and video technicians engaged to transcribe or record depositions

conducted in this action;



                                                  3
       Case 1:19-cv-08562-AT-KNF Document 128 Filed 08/19/20 Page 4 of 7




        (g)     independent photocopying, graphic production services, or other litigation support

services employed by the parties or their counsel to assist in this action, including computer

service personnel performing duties in relation to a computerized litigation system;

        (h)     the Court and its staff; and

        (i)     any other person whom the producing person, or other person designating the

Confidential Material “Confidential,” agrees in writing may have access to such Confidential

Material.

    6. Prior to the disclosure of any Confidential Material to any person referred to in

subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a copy of this

Protective Order and shall sign a Non-Disclosure Agreement, in the form annexed hereto,

stating that that person has read this Order and agrees to be bound by its terms. Counsel shall

retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either prior to such person being permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

Filing Confidential Materials in this Action

    7. Any person who either objects to any designation of confidentiality, or who, by

contrast, requests still further limits on disclosure (such as “attorneys’ eyes only,” reserved for

extraordinary circumstances),1 may at any time prior to the trial of this action serve upon the

designating person and all other parties a written notice stating with particularity the grounds of

the objection or request. If agreement cannot be reached promptly, counsel for all affected

persons shall request a joint telephone call with the Court to obtain a ruling.




1
 A party receiving Confidential Material that is further designated “attorneys’ eyes only” may disclose such
materials only to persons identified in subparagraphs 5(b)–(c) and 5(e)–(i).

                                                     4
       Case 1:19-cv-08562-AT-KNF Document 128 Filed 08/19/20 Page 5 of 7




   8. Notwithstanding the designation of material as “Confidential” in preparation for the

Preliminary Injunction Hearing or during discovery, there is no presumption that such

Confidential Material will be filed with the Court under seal. The parties shall follow Judge

Torres’s Individual Practices with respect to pretrial requests for filing under seal.

   9. All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

afford confidential treatment to any Confidential Material introduced in evidence at trial, even

if such material was previously designated as Confidential or sealed during pretrial

proceedings.

   10. Each person who has access to Confidential Material shall take all due precautions to

prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

   11. If, in connection with this litigation, and despite having taken reasonable steps to

prevent the disclosure of information that it claims is subject to a claim of attorney-client

privilege or attorney work product, a producing person inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection

(“Inadvertently Disclosed Information”), such disclosure, in itself, shall not constitute or be

deemed a waiver or forfeiture of any claim of privilege or work product protection with respect

to the Inadvertently Disclosed Information and its subject matter.

   12. If a disclosing person makes a claim of inadvertent disclosure, all receiving persons

shall, within seven (7) days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned

or destroyed.




                                                  5
       Case 1:19-cv-08562-AT-KNF Document 128 Filed 08/19/20 Page 6 of 7




   13. Within seven (7) days of the notification that such Inadvertently Disclosed Information

has been returned or destroyed, the disclosing person shall produce a privilege log with respect

to the Inadvertently Disclosed Information.

   14. If a receiving person thereafter moves the Court for an order compelling production of

the Inadvertently Disclosed Information, that motion shall be filed u nder seal, and shall not

assert as a ground for entering such an order the mere fact of the inadvertent production. The

disclosing person retains the burden of establishing the privileged or protected nature of any

Inadvertently Disclosed Information. Nothing in this Order shall limit the right of any party to

request an in camera review of the Inadvertently Disclosed Information.

Termination of the Litigation

   15. This Protective Order shall survive the termination of the litigation. Within 30 days of

the final disposition of this action, all Confidential Material and all copies thereof, shall be

promptly returned to the producing person, or, upon permission of the producing person,

destroyed.

   16. During the pendency of this case only, this Court shall retain jurisdiction over all

persons subject to this Order to the extent necessary to enforce any obligations arising

hereunder or to impose sanctions for any contempt thereof.




                                                6
         Case 1:19-cv-08562-AT-KNF Document 128 Filed 08/19/20 Page 7 of 7




   SO STIPULATED.

   For Plaintiff Encyclopaedia Iranica       For Defendants Columbia and Elton Daniel:
   Foundation, Inc.

   Signed: /s/ Taniel E. Anderson            Signed: /s/ Amanda R. Lawrence

   Name: Taniel E. Anderson                  Name: Amanda R. Lawrence

   Dated: August 19, 2020                    Dated: August 19, 2020



                                             For Defendant Brill USA, Inc:

                                             Signed: /s/ Sigmund Roos

                                             Name: Sigmund Roos

                                             Dated: August 19, 2020




SO ORDERED.

Dated: August 19, 2020
       New York, New York




                                         7
